NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            STATE OF ARIZONA,
                                 Appellee,

                                        v.

                      BRADLEY SCOTT THOMASON,
                               Appellant.

                       No. 1 CA-CR 21-0089
                          FILED 3-08-2022
                  AMENDED PER ORDER FILED 3-08-2022

           Appeal from the Superior Court in Maricopa County
                        No. CR2019-127123-001
                 The Honorable Michael C. Blair, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Lawrence S. Matthew
Counsel for Appellant
                          STATE v. THOMASON
                           Decision of the Court



                      MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge Peter B. Swann and Judge Paul J. McMurdie joined.


W E I N Z W E I G, Judge:

¶1            Bradley Scott Thomason appeals his convictions and
sentences for disorderly conduct and resisting arrest. Counsel for
Thomason filed a brief stating “there are no non-frivolous issues to raise on
direct appeal.” Citing Anders v. California, 386 U.S. 738 (1967), and State v.
Leon, 104 Ariz. 297 (1969), counsel asks this court to review the record for
fundamental error. Thomason had the chance to file a supplemental brief
but did not. After reviewing the record, we find no fundamental error and
thus affirm Thomason’s convictions and sentences.

             FACTS AND PROCEDURAL BACKGROUND

¶2             In May 2019, Thomason went to a Motor Vehicle Department
facility to contest the suspension of his license. Thomason spoke with a
customer service representative at a kiosk in the lobby. He insisted his
license was not suspended. The representative disagreed. Thomason
became irate and began yelling profanities at the representative.

¶3            A police officer for the Arizona Department of Transportation
heard the commotion and responded to the lobby, where he and another
officer witnessed Thomason yelling profanities at the representative. Both
officers, wearing duty belts and uniforms bearing badges and nametags,
approached Thomason. One officer asked Thomason what was happening.
Thomason answered with profanity and called the officers “rent-a-cops.”
The officers asked Thomason to accompany them outside. He refused. One
officer grabbed Thomason by his right arm and escorted him outside.

¶4           Once outside, the officer released Thomason, who threw his
belongings to the ground, including a backpack, paperwork and bike seat.
Although ordered to stand back, Thomason then walked toward the officer,
who pushed Thomason back. Thomason grabbed his bike seat and
assumed an “aggressive stance.” The officer twice ordered Thomason to
drop the bike seat. He refused.




                                      2
                           STATE v. THOMASON
                            Decision of the Court

¶5            The officers seized Thomason by the arm and said he was
under arrest. Thomason resisted, flailing his arms. To gain control, an
officer performed a foot sweep, which caused all three of them to fall to the
ground. For several minutes, the officers struggled to control and handcuff
Thomason. With his stomach on the ground, Thomason ignored the
officers’ orders to place his hands behind his back and instead thrashed
around, kicking his legs and wedging his hands beneath his stomach. After
more officers arrived, Thomason was handcuffed.

¶6             The State charged Thomason with resisting arrest and
disorderly conduct. Thomason pled not guilty on both charges and waived
his right to a jury trial. Thomason and three police officers testified at a
two-day bench trial. Thomason blamed the officers for escalating the
conflict. The court convicted Thomason on both charges. It sentenced
Thomason to one year of supervised probation on both charges, to be
served concurrently. Thomason timely appealed. We have jurisdiction. See
Ariz. Const., art. 6, sec. 9; A.R.S. §§ 12-120.21(A)(1), 13-4031 and -4033(A)(1).

                                DISCUSSION

¶7            We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none. Thomason was present at all stages of the proceeding and
represented by counsel at all critical stages. The record reflects that the
superior court afforded Thomason all his constitutional and statutory
rights, and the proceedings were conducted in accordance with the Arizona
Rules of Criminal Procedure. The court conducted appropriate pretrial
hearings, and the evidence presented at trial and summarized above was
enough to support the court’s verdict. Thomason’s sentence falls within the
range prescribed by law.




                                       3
                          STATE v. THOMASON
                           Decision of the Court

                              CONCLUSION

¶8             We affirm Thomason’s conviction and sentence. Counsel’s
obligations in this appeal will end once Thomason is informed of the
outcome and his future options, unless counsel detects an issue appropriate
for the Arizona Supreme Court’s review. See State v. Shattuck, 140 Ariz. 582,
584-85 (1984). On the court’s own motion, Thomason has 30 days from the
date of this decision to proceed with a pro se motion for reconsideration or
petition for review.




                           AMY M. WOOD • Clerk of the Court
                           FILED:    JT


                                        4